12/22/2021
        IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                         AT NASHVILLE
                              November 10, 2021 Session

            RONALD DAVID HARRIS v. STATE OF TENNESSEE

               Appeal from the Circuit Court for Rutherford County
               No. 75CC1-2018-CR-80100        David M. Bragg, Judge
                      ___________________________________

                           No. M2020-01619-CCA-R3-PC
                       ___________________________________


The petitioner, Ronald David Harris, appeals the denial of his post-conviction petition,
arguing the post-conviction court erred in finding he received the effective assistance of
counsel in conjunction with his guilty pleas. Following our review, we affirm the post-
conviction court’s denial of the petition.

  Tenn. R. App. P. 3 Appeal as of Right; Judgment of the Circuit Court Affirmed

J. ROSS DYER, J., delivered the opinion of the court, in which ROBERT W. WEDEMEYER
and ROBERT L. HOLLOWAY, JR., JJ., joined.

Darwin K. Colston, Murfreesboro, Tennessee, for the appellant, Ronald David Harris.

Herbert H. Slatery III, Attorney General and Reporter; Brandon James Smith, Assistant
Solicitor General; Jennings H. Jones, District Attorney General; and Sharon L. Reddick
and Matthew Westmoreland, Assistant District Attorneys General, for the appellee, State
of Tennessee.

                                        OPINION

                              Facts and Procedural History

       The petitioner was charged in Rutherford County with thirteen counts of statutory
rape by an authority figure, thirteen counts of especially aggravated sexual exploitation of
a minor, and one count of sexual exploitation of a minor (over 100 images) after
photographs and videos depicting sexual activity between him and his stepdaughter were
discovered on an external hard drive for his computer. The petitioner pled guilty to three
counts of especially aggravated sexual exploitation of a minor and was sentenced to ten
years on each count, to be served consecutively for an effective term of thirty years. The
petitioner was also indicted for nine sexually related felony offenses in Wilson County,
which were ultimately resolved in the same negotiated plea agreement with his plea to one
count of rape of a child in exchange for a sentence of twenty-five years concurrent with his
Rutherford County sentence.

        To provide background for the case, we note the State’s recitation of facts giving
rise to the charges at the petitioner’s guilty plea hearing:

       [H]ad this matter . . . proceeded to trial, the State’s witnesses would be
       available and would testify that [the petitioner] is the stepfather and was
       married to the mother of the victim named in the indictment whose date of
       birth is 1-8-2001.

               The family all lived together in Wilson County prior to moving to La
       [V]ergne, Tennessee here in Rutherford County approximately a year or so
       prior to the events alleged in this particular indictment. They lived together
       in Rutherford County at [] here in La [V]ergne.

              And on August the 22nd of 2016, the victim’s mother walked into the
       La [V]ergne Police Department to report that she had found a hard drive that
       she indicated to officers belonged to [the petitioner]. And that contained on
       that hard drive were images and videos depicting sexual contact between her
       husband, [the petitioner], and the minor victim in this matter.

             Detectives spoke with the victim’s mother and secured a search
       warrant on the property. They executed the search warrant and seized a
       number of electronic items, including the hard drive in question.

              Detectives did a forensic analysis of this hard drive and found multiple
       videos and images of sexual activity – depicting sexual activity between [the
       petitioner] and his, at the time, 15 year-old stepdaughter.

              ....

              [The petitioner] was interviewed by detectives, and he acknowledged
       some sexual contact with this victim. He acknowledged that there would be
       some videos. It’s clear in the videos that [the petitioner] is the one who set
       up the cameras and created the images.

             Subsequent to the search warrant being executed, the minor victim
       was forensically interviewed. And she indicated that the sexual contact
                                            -2-
        began when the family still lived in Wilson County, and began when she was
        about 12 years old. [The petitioner] is also charged with multiple counts of
        rape of a child in Wilson County.


       The petitioner filed a pro se petition for post-conviction relief, and thereafter, two
amended petitions were filed by appointed counsel. Various allegations were raised in the
petitions, including the two ineffective assistance of counsel claims pursued on appeal:
counsel was ineffective in failing to file a motion to suppress the digital evidence based on
the precedent in United States v. Lichtenberger, 786 F.3d 478 (6th Cir. 2015), and in
convincing the petitioner to plead guilty rather than zealously defend him.

       The post-conviction court conducted an evidentiary hearing at which Detective Matt
Fracker with the La Vergne Police Department, Detective Tyler Smith with the
Murfreesboro Police Department, Assistant District Attorney Sharon Reddick, the
petitioner’s trial counsel, and the petitioner testified.

       Detective Matt Fracker testified the petitioner’s then-wife, J.H.1, came to the police
department and reported the allegations against the petitioner. J.H. informed the detective
she discovered an external hard drive in the petitioner’s dresser drawer inside a pair of his
swimming shorts. She connected the hard drive to her computer and saw a file folder
labeled “San Diego Chargers” with the thumbnail image a picture of her daughter, the
victim. She opened the folder and saw multiple sexually explicit pictures and videos of
her daughter. She copied the digital files to another external hard drive, which she provided
to Detective Fracker.

       Detective Fracker accessed the hard drive on the police department’s offline
computer. He noted there were “thousands of pictures of child pornography”; specifically,
photos of both the victim and her sister and videos of the victim. Detective Fracker pulled
up the first ten to twenty files or images within the “San Diego Chargers” folder in order
for J.H. to identify her daughter and the petitioner. Detective Fracker did not know if he
viewed the exact files J.H. had viewed before she brought the hard drive to the police.

      Detective Fracker recalled asking J.H. for consent to search her home, and she
consented both orally and in writing. Officers detained the petitioner until the search
warrant arrived and then a search of the home was conducted. Several electronic devices
were seized during the search, including the hard drive J.H. had found in the petitioner’s

        1
          It is the policy of this Court to protect the identity of minors by only identifying them by initials.
In furtherance of this policy, we will also refer to the victim’s mother by her initials. No disrespect is
intended.
                                                     -3-
dresser drawer. The seized items were sent to Murfreesboro Criminal Investigations
Division (“C.I.D.”) for processing. Detective Fracker later viewed more of the seized
digital information at the Murfreesboro C.I.D. office, and he characterized the images and
videos as “disturbing. . . . It was an adult having sexual intercourse with a child. . . . [T]here
were over 4,000 images.”

       Detective Fracker testified that the victim was forensically interviewed, during
which she disclosed multiple instances of sexual penetration perpetrated against her by the
petitioner. The victim was unable to give an exact number of occurrences because “it was
too many to even try to count.” The victim said the sexual abuse started when she was
twelve years old while the family was living in Wilson County. Detective Fracker
interviewed the petitioner, and the petitioner admitted to having repeated sexual contact
with the victim and video recording it.

       Detective Fracker interviewed and spoke with J.H. on multiple occasions through
email, phone calls, and in person, and he concluded there was no reason to request an
indictment against her. Once criminal prosecution commenced against the petitioner, the
petitioner filed a motion for J.H.’s laptop. Subsequently, her laptop and its hard drive were
turned over to the Murfreesboro Police Department.

       Detective Tyler Smith conducted the digital forensics examination of the electronic
storage devices seized in this case. Detective Smith processed twenty-one devices from
which he uncovered 4533 files containing child sexual abuse material, 4238 of which were
of the petitioner and the victim. This total does not include duplicates of the files found on
the hard drive in the petitioner’s dresser drawer, which were also found on other devices
seized from the home. According to Detective Smith, it was clear from the files that the
petitioner was the one setting up the video and that there was no evidence of any criminal
culpability on the part of J.H. Detective Smith’s digital forensics examination of the seized
devices also uncovered typical non-illegal material.

       General Sharon Reddick prosecuted the petitioner in the underlying matter and
recalled only one pretrial motion being litigated. The motion involved the petitioner’s
request for any electronic equipment in the possession of J.H. which he believed might be
useful to his case. As a result, J.H. was ordered to turn over her laptop, and a mirror image
of her hard drive be secured by the State and made available to the defense. However, it
was not clear whether defense counsel ever examined the information on J.H.’s hard drive
because they started discussing a plea agreement. The petitioner insisted there was some
wrong-doing on the part of J.H. but could never “articulate anything that rose to criminal
culpability.” General Reddick noted, “[a]t some time [the petitioner] wanted [the victim]
prosecuted as well.”

                                              -4-
       General Reddick recalled there was sufficient evidence the petitioner committed the
offenses in addition to the digital files, including his admission during his original
interview to having an on-going sexual relationship with the victim, disclosures by the
victim of multiple instances of sexual penetration by the petitioner, and multiple letters
written by the petitioner to the victim, J.H., and the prosecutors acknowledging the sexual
contact with the victim.

        The petitioner’s trial counsel testified that he only represented the petitioner on his
Rutherford County charges and that he visited the petitioner approximately thirty times at
the jail. Counsel filed various motions in circuit court, as well as a subpoena for access to
J.H.’s laptop computer. Counsel recalled the petitioner was concerned with accessing
J.H.’s computer because he believed it would inculpate her in criminal activities. The
petitioner talked to counsel about allegations of criminal conduct on the part of J.H. and
also at various times blamed the victim for some of his criminal behavior. Once J.H.’s
hard drive was taken into custody, counsel did not view its contents but knew the evidence
was there if he needed it. Counsel continued,

             [A]t that point I began to look more at the evidence that was in the
       custody of the State.

              And when I saw what the State had against him – I saw numerous
       confessions. I saw videos with his face right there at the front of it, and then
       proceeding to do what he was accused of doing, at that point it became my
       focus – I guess my focus more than anything became . . . what are the things
       I can control, what are the things I can address.

              And to me, a tangential allegation that someone else . . . saved the
       videos or the images in question largely to me was irrelevant as to how they
       got there. I’m worried about, you know, how do I address my client’s main
       concerns here.” (pg. 62-63)

Counsel elaborated there was a “mountain of evidence” against the petitioner, and counsel
did not think allegations concerning J.H. would have reduced the petitioner’s culpability
in the eyes of the jury.

        Trial counsel considered filing a motion to suppress, but he and the petitioner did
not have a direct conversation about his doing so. He elaborated, “[W]hen I see that my
client has tremendous evidence against them, the first thing I look to is whether or not the
search warrant would stand up. So, I don’t remember exactly what I may have researched.
But, of course, that’s always on my mind.”

                                             -5-
       Trial counsel had several conversations with Detective Fracker and was aware how
the digital evidence was obtained to get the search warrant for the petitioner’s home. Asked
if he was familiar with the Sixth Circuit case of Lichtenberger, counsel replied, “Not
offhand.” Counsel reviewed the seized digital evidence at the police department and was
also given copies of letters written by the petitioner wherein he admitted to sexually
penetrating his stepdaughter.

        After reviewing all the evidence provided to him in discovery, trial counsel felt it
was appropriate to start discussing a possible plea agreement with the petitioner. He had
several conversations with the petitioner in that regard, and counsel negotiated a global
settlement disposing of all the criminal allegations against the petitioner. Counsel sent a
letter to the petitioner outlining the possible sentence ranges he faced on each of his charges
and counsel’s recommendation to accept the State’s plea offer. Prior to the petitioner
actually entering the plea, counsel went over the negotiated plea agreement with the
petitioner and had him initial every provision to ensure he understood. Given counsel’s
thoroughness and the petitioner’s intelligence, counsel believed there was “no reason why
he wouldn’t have understood what we were doing.”

       Trial counsel recalled that on the morning of the plea hearing, the petitioner
requested to speak with a male prosecutor from the district attorney’s office because he
was concerned that the female prosecutor assigned to his case was biased because of her
gender. The petitioner sat down with counsel and a male prosecutor and discussed his
theory of J.H.’s criminal liability and, after doing so, entered his plea.

       The petitioner was the last to testify at the evidentiary hearing. A large part of the
petitioner’s testimony concerned his desire for trial counsel to obtain a mirror image of
J.H.’s computer because she had moved out of state. The petitioner claimed J.H. told
Detective Fracker that she learned about the improper things going on between the
petitioner and her daughters two years earlier when she found nude photographs of the
petitioner and the girls on a camera. The petitioner believed J.H.’s computer contained
evidence she had knowledge of his sexual abuse of the victim and her threatening to turn
him in if he did not allow her to move to Las Vegas with the children. However, the
petitioner acknowledged J.H.’s actions would not lessen his culpability, but he claimed
there was “selective prosecution” by the State.

        The petitioner also testified that he discussed with trial counsel his desire for counsel
to file a motion to suppress the search of the hard drive discovered by J.H.. He claimed
J.H. had control of the hard drive found in his swim shorts “for a long time . . . [because]
she was extorting [him].” He asserted that J.H. knew the abuse was going on and did not
care and that she did not have permission to take the hard drive from his dresser drawer.

                                              -6-
       The petitioner disputed trial counsel’s claim to have visited him thirty times and
claimed he “was not able to see really any of this discovery.” The petitioner averred trial
counsel threatened to withdraw from his case if the petitioner did not retract complaints he
had filed against counsel with the Board of Professional Responsibility. When counsel
advised the petitioner not to go to trial and did not listen to the petitioner’s “own ideas on
defense strategies,” the petitioner began to feel counsel “might not be my guy” and “had
given up on [him].”

       The petitioner ultimately felt he had no other option than to continue with counsel
representing him and to plead guilty. He particularly felt this way after counsel warned
him “if [the victim] were to get up on the stand and cry, that 12 jurors would basically
crucify me, and I would get, what, 13 charges times 30 years. Like 190 years or something
crazy.” He expressed, “So, I literally felt I had no options. None. None. Especially after
not trying to suppress any of that evidence.”

       On cross-examination, the petitioner rehashed his claim that J.H. knew about the
sexual abuse and did not turn him in sooner because she was extorting him for money. He
also expounded on his allegations that J.H. should have been prosecuted and that he was
“targeted by” the district attorney. When asked about his claim that one of his reasons for
waiving a preliminary hearing was to protect the victim, the petitioner explained he was
concerned about how sexually explicit photographs and videos of the victim being made
public would affect her honor and dignity.

        At the conclusion of the hearing, the post-conviction court denied the petitioner’s
claims. As to the petitioner’s allegation regarding trial counsel’s failure to challenge the
search of his hard drive, the post-conviction court noted counsel’s testimony that “had there
been any issues that were subject to suppression based on fourth amendment grounds, that
would be the course of action he would have taken. . . . [S]uppressible issues are some of
the first things he considers when determining the strategy for a case.” Along the same
lines, the post-conviction court found the petitioner’s argument concerning the private
search doctrine as enunciated in Lichtenberger, that the search of his hard drive by police
exceeded the scope of his wife’s initial search of the device, to be without merit. The court
determined there was “no evidence the subsequent viewing of the device exceeded the
scope of the private search . . . [and] [t]he case is factually distinct from Lichtenberger.”
The court concluded “[t]here were no search and seizure issues relating to the actions of
law enforcement in this case that [trial counsel] could have successfully [] raised that would
rise to the level of ineffective assistance of counsel under either prong of the Strickland
Test.”

      With regard to the petitioner’s allegation that trial counsel failed to zealously defend
him and, instead, convinced him to take a plea, the post-conviction court noted the
                                            -7-
petitioner faced a significantly longer sentence if convicted after a trial than what he
received under the plea. The post-conviction court implicitly accredited the decision by
trial counsel to shift his strategy from preparing for trial to negotiating the best possible
deal for the petitioner after trial counsel was confronted with the discovery in the case and
the reality that “the presentation of that discovery would be devasting to [the petitioner]’s
defense.”

                                          Analysis

        The petitioner asserts trial counsel was ineffective for advising him to plead guilty
and failing to contest the search of his hard drive by the police, which was the “only tactical
defense available” given the “the overwhelming evidence against him.” The State contends
trial counsel’s assistance “was not deficient nor was the petitioner prejudiced by the actions
of his trial counsel.” The State notes that trial counsel reasonably concluded that a plea
was in the petitioner’s best interest, and moreover, the petitioner never claimed he would
have gone to trial had counsel filed a motion to suppress. Upon our review, we affirm the
decision of the post-conviction court.

        The petitioner bears the burden of proving his post-conviction factual allegations by
clear and convincing evidence. Tenn. Code Ann. § 40-30-110(f). The findings of fact
established at a post-conviction evidentiary hearing are conclusive on appeal unless the
evidence preponderates against them. Tidwell v. State, 922 S.W.2d 497, 500 (Tenn. 1996).
This Court will not reweigh or reevaluate evidence of purely factual issues. Henley v.
State, 960 S.W.2d 572, 578 (Tenn. 1997). However, appellate review of a trial court’s
application of the law to the facts is de novo, with no presumption of correctness. See Ruff
v. State, 978 S.W.2d 95, 96 (Tenn. 1998). The issue of ineffective assistance of counsel
presents mixed questions of fact and law. Fields v. State, 40 S.W.3d 450, 458 (Tenn. 2001).
Thus, this Court reviews the petitioner’s post-conviction allegations de novo, affording a
presumption of correctness only to the post-conviction court’s findings of fact. Id.; Burns
v. State, 6 S.W.3d 453, 461 (Tenn. 1999).

       To establish a claim of ineffective assistance of counsel, the petitioner must show
both that counsel’s performance was deficient and that counsel’s deficient performance
prejudiced the outcome of the proceedings. Strickland v. Washington, 466 U.S. 668, 687
(1984); State v. Taylor, 968 S.W.2d 900, 905 (Tenn. Crim. App. 1997) (noting the standard
for determining ineffective assistance of counsel applied in federal cases is also applied in
Tennessee). The Strickland standard is a two-prong test:

       First, the defendant must show that counsel’s performance was deficient.
       This requires showing that counsel made errors so serious that counsel was
       not functioning as the “counsel” guaranteed the defendant by the Sixth
                                             -8-
       Amendment. Second, the defendant must show that the deficient
       performance prejudiced the defense. This requires showing that counsel’s
       errors were so serious as to deprive the defendant of a fair trial, a trial whose
       result is reliable.

466 U.S. at 687. In order for a post-conviction petitioner to succeed, both prongs of the
Strickland test must be satisfied. Id. Thus, courts are not required to even “address both
components of the inquiry if the defendant makes an insufficient showing on one.” Id.; see
also Goad v. State, 938 S.W.2d 363, 370 (Tenn. 1996) (stating that “a failure to prove
either deficiency or prejudice provides a sufficient basis to deny relief on the ineffective
assistance claim”).

        A petitioner proves a deficiency by showing “counsel’s acts or omissions were so
serious as to fall below an objective standard of reasonableness under prevailing
professional norms.” Goad, 938 S.W.2d at 369 (citing Strickland, 466 U.S. at 688; Baxter
v. Rose, 523 S.W.2d 930, 936 (Tenn. 1975)). The prejudice prong of the Strickland test is
satisfied when the petitioner shows there is a reasonable probability, or “a probability
sufficient to undermine confidence in the outcome,” that “but for counsel’s unprofessional
errors, the result of the proceeding would have been different.” Strickland, 466 U.S. at
694. However, “[b]ecause of the difficulties inherent in making the evaluation, a court
must indulge a strong presumption that counsel’s conduct falls within the wide range of
reasonable professional assistance; that is, the defendant must overcome the presumption
that, under the circumstances, the challenged action ‘might be considered sound trial
strategy.’” Id. at 689 (quoting Michel v. Louisiana, 350 U.S. 91, 101 (1955)).

        A guilty plea must be knowingly, voluntarily, and intelligently entered in order to
be valid. Lane v. State, 316 S.W.3d 555, 562 (Tenn. 2010). The court must determine
whether the guilty plea evidences a voluntary and informed decision to pursue a guilty plea
in light of the alternative options available to the defendant. Id. In the context of a post-
conviction challenge to a guilty plea, both prongs of the Strickland test must be met.
Garcia v. State, 425 S.W.3d 248, 256 (Tenn. 2013). Thus, to successfully challenge his
guilty plea, the petitioner must show counsel’s performance was deficient, and he “must
establish a reasonable probability that, but for the errors of his counsel, he would not have
entered the plea.” Adkins v. State, 911 S.W.2d 334, 349 (Tenn. Crim. App. 1994) (citing
Hill v. Lockhart, 474 U.S. 52, 59 (1985)); Garcia, 425 S.W.3d at 257.

        Again, the petitioner argues trial counsel was ineffective because counsel focused
on obtaining a plea agreement for the petitioner rather than “zealously defending” him
and/or challenging the search of his hard drive by the police. Upon review, we conclude
trial counsel’s decision to focus on obtaining the best possible plea agreement for the
petitioner did not fall below an objective standard of reasonableness under prevailing
                                             -9-
professional norms. In counsel’s words, there was a “mountain of evidence” against the
petitioner, including not only the 4000-plus photographs and videos of the petitioner
sexually abusing a minor, but also his admission to having an on-going sexual relationship
with the victim, disclosures by the victim of multiple instances of sexual penetration by the
petitioner, and multiple letters written by the petitioner to the victim, J.H., and the
prosecutors acknowledging the sexual contact with the victim. Counsel reviewed this
evidence and, knowing the vast sentence the petitioner faced if convicted at trial, advised
the petitioner to take a plea. We discern no deficiency in counsel’s strategy.

        In addition, Lichtenberger, the authority the petitioner cites in support of
suppression of the digital evidence, is merely persuasive authority and, even if relied on,
the petitioner failed to show a reasonable probability that a motion to suppress based upon
Lichtenberger would have been granted. The Fourth Amendment acts as a restraint only
on government actors, not private citizens. “The essence of the prohibition against
unreasonable searches and seizures under the Fourth Amendment is to ‘safeguard the
privacy and security of individuals against arbitrary invasions of government officials.’”
State v. Downey, 945 S.W.2d 102, 106 (Tenn. 1997) (quoting Camara v. Municipal Court,
387 U.S. 523, 528 (1967)). Therefore, a search by a private citizen, even if unreasonable,
is beyond the protection of the Fourth Amendment. United States v. Jacobson, 466 U.S.
109, 113-14 (1984). Moreover, “[o]nce frustration of the original expectation of privacy
occurs, the Fourth Amendment does not prohibit governmental use of the now-nonprivate
information[.]” Id. at 117. “The Fourth Amendment is implicated only if the authorities
use information with respect to which the expectation of privacy has not already been
frustrated.” Id.

        In Lichtenberger, the defendant’s girlfriend hacked into his computer, discovered
thumbnail images of adults engaging in sexual acts with minors, and contacted the police.
When an officer arrived at the residence, the girlfriend informed him that she hacked the
computer belonging exclusively to the defendant and found child pornography. The officer
then asked the girlfriend to show him what she had discovered. The girlfriend displayed
to the officer not only the images that she had recovered during the private search, but also
displayed additional images of child pornography. The officer directed the girlfriend to
shut down the computer and seized it.

        The court concluded that the private search doctrine applied because the defendant’s
girlfriend acted solely as a private citizen when she searched the defendant’s computer,
invited the officer into the residence, and showed the officer what she had found. Pursuant
to Jacobsen, the court agreed with the district court that the case presented an “after-the-
fact confirmation of a private search.” Id. at 484. The court then viewed the next inquiry
under Jacobsen as whether the officer’s search remained within the scope of the private
search. Id. at 485. The court acknowledged how “searches of physical spaces and the
                                           - 10 -
items they contain differ in significant ways from searches of complex electronic devices
under the Fourth Amendment.” Id. at 487 (referencing Riley v. California, supra). The
court reasoned that the magnitude of private information retained in a computer manifested
itself in Jacobsen’s requirement that the officer has to proceed with “virtual certainty” that
the inspection of the laptop and its contents would not tell the police anything more than
they had already learned from the individual who conducted the private search. Id. at 488.
Stated differently, when the governmental viewing is limited to the scope of the private
search, the magnitude of confidential files and information contained in one’s computer is
protected from the prying eyes of the government unless and until a warrant is obtained.
Absent a warrant, the government may view only those files that were disclosed pursuant
to the private search.

        From the proof at the evidentiary hearing, we glean that when J.H. viewed the data
on the petitioner’s hard drive, she saw a file folder labeled “San Diego Chargers” with a
photo of the victim as the thumbnail image for the folder. She opened the file folder and
“found all the photos and videos.” She copied the data onto another hard drive and took it
to the police. Detective Fracker pulled up the first ten to twenty files or images within the
“San Diego Chargers” folder in order for J.H. to identify her daughter and the petitioner.
Although when questioned Detective Fracker was not sure whether he viewed the exact
files J.H. viewed before bringing in the hard drive, the petitioner did not present any proof
Detective Fracker exceeded the scope of the private search and Detective Fracker’s
viewing merely ten to twenty images out of thousands seems virtually certain to be within
the same scope as J.H.. The results of J.H.’s review of the hard drive were described as
her finding multiple sexually explicit pictures and videos of her daughter and finding “all
the photos and videos.” Thus, based on the evidence presented, there is no proof that
Detective Fracker’s review of the hard drive exceeded J.H.’s search. Moreover, it is clear
from the proof that based on the extent of J.H.’s search, her statement to Detective Fracker,
and the fact that the images viewed by both J.H. and Detective Fracker were all located
within a file labeled with a picture of the victim that Detective Fracker could be
“substantially certain” any picture he viewed contained child pornography.

      Our reasoning is consistent with the reasoning of another panel of this court in State
v. Eugene O. Dale, when analyzing a similar situation:

              Appellant argues that Officer Darling’s search of the computer was
       beyond the scope of the private party search because, he claims, Officer
       Darling and [the private party] enlarged images, looked at information [the
       private party] had not previously seen, and looked at more images than [the
       private party] saw initially. At the motion hearing, [the private party]
       described the images he saw on appellant’s computer as depicting females,
       ages five to thirteen years old, some of whom were engaged in oral or
                                            - 11 -
       penetrative sex. [The private party] testified that when he opened the folder,
       all of the images in the folder were “exposed” as thumbnails. Therefore, it
       did not exceed the scope of [the private party]’s initial search for Officer
       Darling to look at enough images to ensure that the images were child
       pornography. While the testimony at the hearing did not establish whether
       [the private party] and Officer Darling actually enlarged the images or
       opened the images rather than merely viewing the thumbnails, any such
       action would not have exceeded the scope of the private party search.

No. E2012-02418-CCA-R3-CD, 2013 WL 4459012, at *6 (Tenn. Crim. App. Aug. 19,
2013), perm. app. denied (Tenn. Jan. 14, 2014).

        Furthermore, even if trial counsel had filed and the trial court granted a motion to
suppress the digital evidence, the petitioner has failed to prove he would have gone to trial
rather than enter a guilty plea. At the conclusion of his guilty plea hearing, the petitioner
was given the opportunity to make a statement on the record during which he expressed
his primary reason in pleading guilty was to protect the victim because he did not want her
dignity and privacy compromised by having to go through a trial. The petitioner reiterated
this sentiment at the post-conviction evidentiary hearing, and he also indicated concern
over the effect the victim’s testimony could have on a jury and “that 12 jurors would
basically crucify me, and I would get, what, 13 charges times 30 years. Like 190 years or
something crazy.” We also note the petitioner’s overwhelming concern during his
testimony at the evidentiary hearing was not in demonstrating he would not have pled
guilty had counsel sought suppression of the digital evidence but, instead, in trying to
implicate J.H. in some sort of criminal liability and expressing his discontent she had not
been charged.

                                        Conclusion

      Based upon the foregoing authorities and reasoning, the judgment of the post-
conviction court is affirmed.




                                              ____________________________________
                                              J. ROSS DYER, JUDGE




                                           - 12 -